DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, 10, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the plurality of reduced diameter PET plastic containers" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  This limitation is being interpreted as, “the plurality of reduced diameter plastic containers”.
Claims 9 and 10 recite limitations of “less than about 0.320 / 0.310” respectively.  These claims are deemed to be indefinite because they use two terms of range which effectively is one range “less than” modifying another range “about” which renders the claim unclear because the metes and bounds of the claim limitations cannot be accurate assessed.  (i.e. Must the values be less than 0.320, or can they be greater 

Claims 13 recite the limitation of “between about 7.1 g and about 8.1 g” respectively.  This claim is deemed to be indefinite because it uses two terms of range which effectively is one range “between” modifying another range “about” which renders the claim unclear because the metes and bounds of the claim limitation cannot be accurate assessed.  (i.e. Must the values be between 7.1 and 8.1 g, or can they be greater because they only need to be “about” those values?).  For the purposes of examination, the Office is interpreting these limitations such that any value of the prior art that approximates these values to read on the cited limitations.

Claim Objections
Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darr et al. (PG Pub 2008/0223816 A1) hereinafter referred to as Darr in view of Gosset (PG Pub 2014/0284237 A1).
Regarding claim 1, Darr discloses a plastic container arrangement, the arrangement comprising: a reduced diameter plastic (paragraph 36) container (10; figs. 1-5); 
wherein a ratio of a maximum outside diameter (DB = 2.56 +/- 0.45 inches; paragraph 26) of each reduced diameter container to an overall container height (H1 = 8.250 +/- 1 inches; paragraph 26) of each of the plurality of reduced diameter containers is less than 0.333 (2.56/8.25 = 0.310; this ratio could be further reduced given the ranges cited).

Darr discloses a reduced diameter plastic container, but fails to disclose a plurality of plastic containers arranged in a side-by-side configuration.
However, Gossett teaches a plastic container arrangement (10; figs. 1-10; paragraphs 1-2 – plastic bottles), the arrangement comprising: a plurality of plastic containers (paragraphs 1-2 – plastic bottles; #12, 13) arranged in a side-by-side configuration (figs. 7-8). 
Given the teachings of Gossett (paragraph 2), it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the plastic container arrangement comprising a reduced diameter plastic container of Darr to include a plurality of plastic containers arranged in side-by-side configuration as taught by Gossett.  It was well-known in the art at the time the invention was made to package a group of identical/similar items together to make them easier for transport and handling in a large group for supply chains.

Regarding claim 2, Darr as modified by Gossett above discloses wherein the plurality (Gossett – figs. 1-10) of reduced diameter PET plastic (Darr – paragraph 36) containers (Darr - 10; figs. 1-5; Gossett – 12, 13; figs. 1-10; paragraphs 1-2) are arranged in a plurality of cases (Gossett – 10; figs. 7-10), and each case has a plurality Gossett - fig. 7 or fig. 8).

Regarding claim 3, Darr as modified by Gossett above discloses wherein the plurality (Gossett – figs. 1-10) of reduced diameter plastic containers (Darr - 10; figs. 1-5; Gossett - 12, 13; figs. 1-10; paragraphs 1-2) are comprised of PET (Darr – paragraph 36).

Regarding claim 4, Darr as modified by Gossett above discloses wherein the plurality (Gossett – figs. 1-10) of reduced diameter plastic containers (Darr - 10; figs. 1-5; Gossett - 12, 13; figs. 1-10; paragraphs 1-2) individually have an overall height of about 8.0 inches (203.2 mm) (Darr - H1 = 8.250 +/- 1 inches; paragraph 26).

Regarding claim 5, Darr as modified by Gossett above discloses wherein the plurality (Gossett – figs. 1-10) of reduced diameter plastic containers (Darr - 10; figs. 1-5; Gossett - 12, 13; figs. 1-10; paragraphs 1-2) individually have an overall height of at least 8.0 inches (203.2 mm) (Darr - H1 = 8.250 +/- 1 inches; paragraph 26).

Regarding claim 6, Darr as modified by Gossett above discloses wherein the plurality (Gossett – figs. 1-10) of reduced diameter plastic containers (Darr - 10; figs. 1-5; Gossett - 12, 13; figs. 1-10; paragraphs 1-2) individually have a maximum outside diameter of about 2.46 inches (62.484 mm) (Darr - DB = 2.56 +/- 0.45 inches; paragraph 26 – This range includes a maximum outside diameter of about 2.46 inches).

Regarding claim 7, Darr as modified by Gossett above discloses wherein the plurality (Gossett – figs. 1-10) of reduced diameter plastic containers (Darr - 10; figs. 1-5; Gossett - 12, 13; figs. 1-10; paragraphs 1-2) individually have a maximum outside diameter of less than 2.50 inches (63.5 mm) (Darr - DB = 2.56 +/- 0.45 inches; paragraph 26 – This range includes a maximum outside diameter of less than 2.50 inches).

Regarding claim 8, Darr as modified by Gossett above discloses wherein the plurality (Gossett – figs. 1-10) of reduced diameter plastic containers (Darr - 10; figs. 1-5; Gossett - 12, 13; figs. 1-10; paragraphs 1-2) individually have an overall height of at least 8.0 inches (203.2 mm) (Darr - H1 = 8.250 +/- 1 inches; paragraph 26) and a maximum outside diameter of less than 2.50 inches (63.5 mm) (Darr - DB = 2.56 +/- 0.45 inches; paragraph 26 – This range includes a maximum outside diameter of less than 2.50 inches).

Regarding claim 9, Darr as modified by Gossett above discloses wherein the ratio of the maximum outside diameter (Darr - DB = 2.56 +/- 0.45 inches; paragraph 26) of an individual container (Darr - 10; figs. 1-5; Gossett - 12, 13; figs. 1-10; paragraphs 1-2) of the plurality (Gossett – figs. 1-10) of reduced diameter containers to the overall container height (Darr - H1 = 8.250 +/- 1 inches; paragraph 26) of the Darr - 2.56/8.25 = 0.310; this ratio could be further reduced given the ranges cited).

Regarding claim 10, Darr as modified by Gossett above discloses wherein the ratio of the maximum outside diameter (Darr - DB = 2.56 +/- 0.45 inches; paragraph 26) of an individual container (Darr - 10; figs. 1-5; Gossett - 12, 13; figs. 1-10; paragraphs 1-2) of the plurality (Gossett – figs. 1-10) of reduced diameter containers to the overall container height (Darr - H1 = 8.250 +/- 1 inches; paragraph 26) of the individual container is less than about 0.310 (Darr - 2.56/8.25 = 0.310; this ratio could be further reduced given the ranges cited; Example: DB = 2.5 and H1 = 8.5, which are in the disclosed ranges, and the ratio would be 0.294).

Regarding claim 11, Darr as modified by Gossett above discloses wherein the plurality (Gossett – figs. 1-10) of reduced diameter plastic containers (Darr - 10; figs. 1-5; Gossett - 12, 13; figs. 1-10; paragraphs 1-2) have an individual container internal volume of about 500 ml (Darr – paragraph 26).

Regarding claim 16, Darr as modified by Gossett above discloses wherein the plurality (Gossett – figs. 1-10) of reduced diameter plastic containers (Darr - 10; figs. 1-5; Gossett - 12, 13; figs. 1-10; paragraphs 1-2) individually include one or more horizontal ribs (Darr – fig. 2; #36a, 36b; paragraph 30) in a sidewall portion.

Regarding claim 18, Darr as modified by Gossett above discloses wherein the plurality (Gossett – figs. 1-10) of reduced diameter plastic containers (Darr - 10; figs. 1-5; Gossett - 12, 13; figs. 1-10; paragraphs 1-2) individually include sidewall portion (Darr - 30) with an outer diameter that varies along a vertical length of the sidewall portion (Darr – fig. 2; at least section 32 varies in outer diameter relative to the rest of the rest of the sidewall 30; also spaces between ribs 36 vary in outer diameter).

Regarding claim 19, Darr discloses a plastic container assembly, including: 
a reduced diameter plastic (paragraph 36) container (10; figs. 1-5); 
wherein a ratio of a maximum outside diameter (DB = 2.56 +/- 0.45 inches; paragraph 26) of each of the reduced diameter containers to an overall container height (H1 = 8.250 +/- 1 inches; paragraph 26) of each reduced diameter containers is less than 0.333 (2.56/8.25 = 0.310; this ratio could be further reduced given the ranges cited).

Darr discloses a reduced diameter plastic container, but fails to disclose a pallet; and a plurality of plastic containers arranged in a side-by-side configuration on or upon the pallet.
However, Gossett teaches a plastic container assembly (10; figs. 1-10; paragraphs 1-2 – plastic bottles), the assembly comprising: a pallet (11); a plurality of plastic containers (paragraphs 1-2 – plastic bottles; #12, 13) arranged in a side-by-side configuration (figs. 7-8) on or upon the pallet (fig. 9 or 10). 
.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darr (PG Pub 2008/0223816 A1) in view of Gosset (PG Pub 2014/0284237 A1) alternatively in further view of Bouquin et al. (PG Pub 2017/0121049 A1) hereinafter referred to as Bouquin.
Regarding claims 12 and 14, Darr as modified by Gossett above discloses wherein the plurality (Gossett – figs. 1-10) of reduced diameter plastic containers (Darr - 10; figs. 1-5; Gossett - 12, 13; figs. 1-10; paragraphs 1-2) individually have a container weight of about 7.7 g (Darr – paragraph 26, “a container may weigh 10.0 g. or less”).
The Office deems the above limitation to be disclosed by Darr.  Wherein the Applicant may argue that a weight of “10 g or less” is not “about 7.7 g”, the Office alternatively points to Bouquin which teaches a similar plastic container (#1; fig. 1) which has a container weight of about 7.7 g (paragraph 6 – “the container are normal and for a sufficient mass of material (on the order of 8 to 10 g for a container with a capacity of 0.5 liter).”).

Alternatively still, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the container of Darr to have a mass of about 7.7 g.  Doing so would simply have involved a change in size of the container thus reducing the overall mass.  A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955) MPEP 2144.04 IV A).  Changing size of a bottle is well-known and understood as providing the benefit of a different amount of fluid as may be desired by an end user or seller.

Regarding claim 13, Darr as modified by Gossett above discloses wherein the plurality (Gossett – figs. 1-10) of reduced diameter plastic containers (Darr - 10; figs. 1-5; Gossett - 12, 13; figs. 1-10; paragraphs 1-2) individually have a container weight of between about 7.1 g and about 8.1 g. (Darr – paragraph 26, “a container may weigh 10.0 g. or less”)
The Office deems the above limitation to be disclosed by Darr.  Wherein the Applicant may argue that a weight of “10 g or less” is not “between about 7.1 g and about 8.1 g”, the Office alternatively points to Bouquin which teaches a similar plastic #1; fig. 1) which has a container weight of between about 7.1 g and about 8.1 g (paragraph 6 – “the container are normal and for a sufficient mass of material (on the order of 8 to 10 g for a container with a capacity of 0.5 liter).”).
Given the teachings of Bouquin, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the container of Darr to have even less mass such that is was “on the order of 8 to 10 g” or “between about 7.1 g and about 8.1 g”.  This is noted (paragraph 4) for providing the benefits of reducing the amount of material used in the containers while still providing the structural stability needed for a bottle of Darr’s and Bouquin’s size.
Alternatively still, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the container of Darr to have a mass of about between about 7.1 g and about 8.1 g.  Doing so would simply have involved a change in size of the container thus reducing the overall mass.  A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955) MPEP 2144.04 IV A).  Changing size of a bottle is well-known and understood as providing the benefit of a different amount of fluid as may be desired by an end user or seller.

Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darr (PG Pub 2008/0223816 A1) in view of Gosset (PG Pub 2014/0284237 A1) alternatively in further view of Hanan (PG Pub 2015/0144587 A1).
Regarding claim 15, Darr as modified by Gossett above discloses wherein the plurality (Gossett – figs. 1-10) of reduced diameter plastic containers (Darr - 10; figs. 1-5; Gossett - 12, 13; figs. 1-10; paragraphs 1-2) individually include one or more undulating ribs (Darr – fig. 2; #72 – this element is curved and deemed to be undulating) in a sidewall portion.
Darr is deemed to clearly disclose ribs (Darr – 36a, 36b and/or 72), but wherein the Applicant may argue that the ribs of Darr are not undulating, the Office alternatively points to Hanan which teaches a plastic container includes one or more undulating ribs (Hanan – 112; fig. 1) in a sidewall portion.
Given the teachings of Hanan, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify some of the ribs of Darr to have an undulating shape.  Doing so would provide different texture profiles to help with gripping and allowing for flexing of the container.

Regarding claim 17, Darr as modified by Gossett above discloses wherein the plurality (Gossett – figs. 1-10) of reduced diameter plastic containers (Darr - 10; figs. 1-5; Gossett - 12, 13; figs. 1-10; paragraphs 1-2) individually include one or more undulating ribs (Darr – fig. 2; #72 – this element is curved and deemed to be undulating) and one or more horizontal ribs (Darr – fig. 2; #36a, 36b; paragraph 30) in a sidewall portion.
Darr is deemed to clearly disclose ribs (Darr – 36a, 36b and/or 72), but wherein the Applicant may argue that the ribs of Darr are not undulating, the Office alternatively points to Hanan which teaches a plastic container includes one or more undulating ribs (Hanan – 112; fig. 1) in a sidewall portion.
.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darr (PG Pub 2008/0223816 A1) in view of Gosset (PG Pub 2014/0284237 A1) in view of Taub (US Patent 4,694,962) in view of Van Uum et al. (PG Pub 2010/0089781 A1) hereinafter referred to as Van Uum.
Regarding claim 20, Darr as modified by Gossett above discloses wherein, for a pallet (Gosset - 11) having a top plan stacking surface area, the side-by-side configuration of the plurality of reduced diameter containers overhangs only one side of the pallet (Gosset – fig. 10).

Darr as modified by Gossett above discloses a pallet having a top plan stacking surface area, but does not disclose that the area is about 40 inches by about 48 inches.
However, Taub teaches that typical pallets have a top plan stacking surface area of about 40 inches by about 48 inches (col. 1 lines 16-19).
Given the teachings of Taub it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the pallet of Darr as modified by Gossett be about 40 inches by about 48 inches to generally conform to a typical pallet size.  Pallets are often used interchangeably and having a pallet of a typical size would allow it to be 

Darr as modified by Gossett above discloses the plurality of reduced diameter containers overhangs only one side of the pallet, but does not disclose the overhang is by less than 1.25 inches.
However, Van Uum teaches a product overhang on a pallet which is less than 1.25 inches (fig. 6; paragraph 33 – “The amount of overhang described and illustrated herein (3/8 inches per side for example), has been shown to be acceptable for the purposes disclosed herein”)
Given the teachings of Van Uum, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the overhang of Darr as modified by Gossett be less than 1.25 inches.  Doing so would help reduce the chances of product damage as the pallets were moved about.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  The art not relied upon generally relates to the fields of plastic containers, their structures and the grouping of said containers for transport.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731